        Case 8:20-cv-01293-CJC-KES Document 4 Filed 07/20/20 Page 1 of 1 Page ID #:27
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Pedram Esfandiary SBN 312569
 Monique Alarcon, Esq. SBN 311650
 Timothy A. Loranger, Esq. SBN 224522
 Baum Hedlund Aristei Goldman, PC
 10940 Wilshire Boulevard, 17th Floor
 Los Angeles, CA 90024
 Tel: (310) 207-3233

 ATTORNEY(S) FOR:    Plaintiff LAMAR WEST
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
LAMAR WEST,                                                                   CASE NUMBER:



                                                              Plaintiff(s),
                                     v.
CHRISTINA SHEA,
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                               Plaintiff LAMAR WEST
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST

Non-applicable.




         July 20, 2020
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff LAMAR WEST


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
